DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  in claim 1 lines 4-5, "the collected instances the user learning data" should read “the instances of the user learning data".  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

             Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a computer implemented method for collecting instances of user learning data and user personal data for a user. The limitations of collecting, analyzing, generating, producing, presenting, and updating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example collecting instances of user learning data and user personal data can be done mentally. That is, other than reciting “by one or more processer” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated – by one or more processer. By one or more processer is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of by one or more processer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Claims 2-20 are rejected for reasons similar to claim 1.

    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 20070224586 to Massie et al. (hereinafter “Massie”) in view of EP Application No. 3324346 A1 Narayanan et al. (hereinafter “Narayanan”). 

               Concerning claim 1, Massie discloses a computer implemented method, comprising:                       
                collecting, by one or more processor, instances of user learning data and user personal data for a user (Paragraph [0032] FIG. 2 – user attribute (personal data and learning data) collected by system 100);
         analyzing, by the one or more processor, the collected instances the user learning data and the user personal data for common attributes in the collected instances (Paragraph [0026] FIG. 1 – the collected user attributes (user personal data and user learning data) which is relevant for matching a user with a particular educational course);
         generating, by the one or more processor, a user learning profile for the user based on the result from the analyzing by modeling with a linear regression matrix (paragraph [0033] – System 100 creates and stores a user profile 215 (user learning profile) for a user);
          producing, by the one or more processor, one or more course recommendation based on the generated user learning profile, user-topic preferences provided by the user, and contents of an educational knowledge base (paragraph [0027]- the online learning system 100 identifies and presents educational material relevant to the user);
           presenting, by the one or more processor, the user learning profile and the course recommendation to the user (paragraph [0010] – the method presents to the user the course recommendations based on user attributes and the attributes of the educational course); and
          updating, by the one or more processor, the user learning profile, the user-topic preferences, and selected contents of the educational knowledge base that are affected by a feedback from the user, on the user learning profile and on the course recommendation (paragraph [0042] – system 100 makes updates based on user feedback and user profile modification).

the effective filing date of the invention to substitute the data analysis technique of Massie with linear regression of Narayanan as a matter of substituting one know data analysis technique  in the art for another. 
            Concerning claim 2, Massie discloses  extracting relationships amongst attributes of the user learning data and the user personal data that forms an entry of the user learning profile, wherein the user learning profile includes one or more entry including the entry (Massie [0032] - System 100 characterizes users 205 by identifying user attributes relevant to learning); and 
           Massie lacks disclosing the use of linear regression. Narayanan discloses setting parameters and variables in the linear regression matrix with respectively selected attributes in the one or more entry of the user learning profile, wherein response variables in the linear regression matrix P201707019US01Page 34 of 43indicate predictive probabilities of respective entries in the user learning profile on outcomes of candidate courses that are respectively comparable to courses represented in the entries (paragraph [0003] [0041] –  linear regression data analysis technique is used  for selecting variables from a large pool of variables to develop prediction mode for a dependent variable which can be used to select appropriate learning module (classroom and teacher) that best fits for a specific student). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the data analysis technique of Massie with linear regression of Narayanan as a matter of substituting one know data analysis technique in the art for another. 



                 Concerning claim 3, Massie discloses the computer implemented method, further comprising: 
               calculating a predictive probability of the entry in the user learning profile for a candidate course that is comparable to a course represented by the entry, wherein the candidate course is a member of a set of candidate courses, and wherein the course recommendation from the producing includes the candidate course (Paragraphs  [0044]- [0047]  – System 100 compares the course’s attributes to the user’s attributes and the user’s expressed preferences and assigns weights to the various criteria to come up overall relative rank of the various courses); and 
            adjusting the predictive probability of the entry from the calculating by multiplying a weight corresponding to a preconfigured value for a selected attribute in the user learning profile in a weight scheme for the user learning profile, wherein the weight scheme specifies sets of values for respective attributes in the user learning profile and respective weights corresponding to each value in for respective attributes (Paragraphs  [0044]- [0047]  – System 100 compares the course’s attributes to the user’s attributes and the user’s expressed preferences and assigns weights to the various criteria to come up overall relative rank of the various courses).  

               Concerning claim 4, Massie discloses wherein the user learning profile include attributes of topic, year of completion, delivery, duration, sentiment, and life event, and wherein the weight scheme is specified for the year of completion attribute, reducing a predictive probability associated with an aged entry by use of the year of completion attribute (paragraph [0054] - user profile includes topic, delivery and the weight factor can be used to identify the best fit course for the user).

                 Concerning claim 5, Massie discloses determining respective ranks for entries in the user learning profile, based on respective predictive probabilities of the entries in the user learning profile from the adjusting (paragraphs [0044]-[0047], [0054] - System 100 compares the course’s attributes to the user’s attributes and the user’s expressed preferences and assigns weights to the various criteria to come up overall relative rank of the various courses); 
            ordering the entries in the user learning profile according to the determined ranks such that the user learning profile would access the entries in order of predictive probabilities associated with respective entries (paragraphs [0036], [0038] – System 100 creates  ordered list of courses that matches use’s preference and presents to the user); and  
           P201707019US01Page 35 of 43recording the user learning profile from the ordering as the latest user learning profile for the user (paragraph [0046] - System 100 presents courses to the user ordered according to the weighted average).  

                Concerning claim 6, Massie discloses wherein the user learning data include past education records describing aspects of one or more educational programs taken by the user, wherein the aspects include a topic, a date and duration of completion, a delivery format, and characteristics of an educational program (paragraph [0032] - user learning data includes, learning history, level of general education, and learning style).  

            Concerning claim 7, Massie discloses the computer implemented method of claim 1, wherein the user personal data include calendar records describing schedules and events of the user in the past and in the future, social media postings, and social media interactions, which have respective values relevant to any topic and/or date in the instances of the user learning data of the user (paragraph [0032] - user attributes (personal data) include time availability, educational interest, learning preferences, educational interest, work experience, and learning history).

          Concerning claim 8, Massie discloses a computer program product comprising: 
          a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method comprising:
collecting, by one or more processor, instances of user learning data and user personal data for a user; (Paragraph [0032] FIG. 2 – user attribute (personal data and learning data) collected by system 100).
         analyzing, by the one or more processor, the collected instances the user learning data and the user personal data for common attributes in the collected instances (Paragraph [0026] FIG. 1 – the collected user attributes (user personal data and user learning data) which is relevant for matching a user with a particular educational course);
         generating, by the one or more processor, a user learning profile for the user based on the result from the analyzing by modeling with a linear regression matrix (paragraph [0033] – System 100 creates and stores a user profile 215 (user learning profile) for a user);
         producing, by the one or more processor, one or more course recommendation based on the generated user learning profile, user-topic preferences provided by the user, and contents of an educational knowledge base (paragraph [0027]- the online learning system 100 identifies and presents educational material relevant to the user);
           presenting, by the one or more processor, the user learning profile and the course recommendation to the user (paragraph [0010] – the method presents to the user the course recommendations based on user attributes and the attributes of the educational course); and
          updating, by the one or more processor, the user learning profile, the user-topic preferences, and selected contents of the educational knowledge base that are affected by a feedback from the user, on 
          Massie lacks disclosing the use of linear regression for generating user learning profile. Narayanan teaches (paragraph [0003] [0041] – the use of linear regression data analysis technique  for selecting variables from a large pool of variables to develop prediction mode for a dependent variable which can be used to select appropriate learning module (classroom and teacher) that best fits for a specific student). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the data analysis technique of Massie with linear regression of Narayanan as a matter of substituting one know data analysis technique in the art for another. 

               Concerning claim 9 , Massie discloses  extracting relationships amongst attributes of the user learning data and the user personal data that forms an entry of the user learning profile, wherein the user learning profile includes one or more entry including the entry (Massie [0032] - System 100 characterizes users 205 by identifying user attributes relevant to learning); and 
           Massie lacks disclosing the use of linear regression. Narayanan discloses setting parameters and variables in the linear regression matrix with respectively selected attributes in the one or more entry of the user learning profile, wherein response variables in the linear regression matrix P201707019US01Page 34 of 43indicate predictive probabilities of respective entries in the user learning profile on outcomes of candidate courses that are respectively comparable to courses represented in the entries (paragraph [0003] [0041] –  linear regression data analysis technique is utilized for selecting variables from a large pool of variables to develop prediction mode for a dependent variable which can be used to select appropriate learning module (classroom and teacher) that best fits for a specific student). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the data analysis 

             Concerning claim 10, Massie discloses calculating a predictive probability of the entry in the user learning profile for a candidate course that is comparable to a course represented by the entry, wherein the candidate course is a member of a set of candidate courses, and wherein the course recommendation from the producing includes the candidate course (Paragraphs  [0044]- [0047]  – System 100 compares the course’s attributes to the user’s attributes and the user’s expressed preferences and assigns weights to the various criteria to come up overall relative rank of the various courses); and
            adjusting the predictive probability of the entry from the calculating by multiplying a weight corresponding to a preconfigured value for a selected attribute in the user learning profile in a weight scheme for the user learning profile, wherein the weight scheme specifies sets of values for respective attributes in the user learning profile and respective weights corresponding to each value in for respective attributes (Paragraphs  [0044]- [0047]  – System 100 compares the course’s attributes to the user’s attributes and the user’s expressed preferences and assigns weights to the various criteria to come up overall relative rank of the various courses).   

             Concerning claim 11, Massie discloses wherein the user learning profile include attributes of topic, year of completion, delivery, duration, sentiment, and life event, and wherein the weight scheme is specified for the year of completion attribute, reducing a predictive probability associated with an aged entry by use of the year of completion attribute (paragraph [0054] - user profile includes topic, delivery and the weight factor can be used to identify the best fit course for the user).

Concerning claim 12, Massie discloses determining respective ranks for entries in the user learning profile, based on respective predictive probabilities of the entries in the user learning profile from the adjusting (paragraphs [0044]-[0047], [0054] - System 100 compares the course’s attributes to the user’s attributes and the user’s expressed preferences and assigns weights to the various criteria to come up overall relative rank of the various courses); 
            ordering the entries in the user learning profile according to the determined ranks such that the user learning profile would access the entries in order of predictive probabilities associated with respective entries (paragraphs [0036], [0038] – System 100 creates  ordered list of courses that matches use’s preference and presents to the user); and  
           P201707019US01Page 35 of 43recording the user learning profile from the ordering as the latest user learning profile for the user (paragraph [0046] - System 100 presents courses to the user ordered according to the weighted average).  

                Concerning claim 13, Massie discloses wherein the user learning data include past education records describing aspects of one or more educational programs taken by the user, wherein the aspects include a topic, a date and duration of completion, a delivery format, and characteristics of an educational program (paragraph [0032] - user learning data includes, learning history, level of general education, and learning style).  

                 Concerning claim 14, Massie discloses wherein the user personal data include calendar records describing schedules and events of the user in the past and in the future, social media postings, and social media interactions, which have respective values relevant to any topic and/or date in the instances of the user learning data of the user (paragraph [0032] - user attributes (personal data) include 

             Concerning claim 15, Massie discloses a system comprising:
             a memory (paragraphs [0033], [0034], FIG.2 - course index 240 which store courses and user index 220 which stores user profiles); 
              one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method comprising (paragraphs [0033], [0034] – system 100 communicates with course index 240 and user index 220 memories (storages)): 
          collecting, by one or more processor, instances of user learning data and user personal data for a user (Paragraph [0032] FIG. 2 – user attribute (personal data and learning data) collected by system 100);
         analyzing, by the one or more processor, the collected instances the user learning data and the user personal data for common attributes in the collected instances (Paragraph [0026] FIG. 1 – the collected user attributes (user personal data and user learning data) which is relevant for matching a user with a particular educational course);
         generating, by the one or more processor, a user learning profile for the user based on the result from the analyzing by modeling with a linear regression matrix (paragraph [0033] – System 100 creates and stores a user profile 215 (user learning profile) for a user );
     producing, by the one or more processor, one or more course recommendation based on the generated user learning profile, user-topic preferences provided by the user, and contents of an educational knowledge base (paragraph [0027]- the online learning system 100 identifies and presents educational material relevant to the user);

          updating, by the one or more processor, the user learning profile, the user-topic preferences, and selected contents of the educational knowledge base that are affected by a feedback from the user, on the user learning profile and on the course recommendation (paragraph [0042] – system 100 makes updates based on user feedback and user profile modification).
             Massie lacks disclosing the use of linear regression for generating user learning profile. Narayanan teaches (paragraph [0003] [0041] – the use of linear regression data analysis technique  for selecting variables from a large pool of variables to develop prediction mode for a dependent variable which can be used to select appropriate learning module (classroom and teacher) that best fits for a specific student). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the data analysis technique of Massie with linear regression of Narayanan as a matter of substituting one know data analysis technique in the art for another. 

              Concerning claim 16,  Massie discloses  extracting relationships amongst attributes of the user learning data and the user personal data that forms an entry of the user learning profile, wherein the user learning profile includes one or more entry including the entry (Massie [0032] - System 100 characterizes users 205 by identifying user attributes relevant to learning); and 
                Massie lacks disclosing the use of linear regression. Narayanan discloses setting parameters and variables in the linear regression matrix with respectively selected attributes in the one or more entry of the user learning profile, wherein response variables in the linear regression matrix P201707019US01Page 34 of 43indicate predictive probabilities of respective entries in the user learning profile on outcomes of candidate courses that are respectively comparable to courses represented in the entries (paragraphs [0003], [0041] –  linear 

                 Concerning claim 17, Massie discloses  calculating a predictive probability of the entry in the user learning profile for a candidate course that is comparable to a course represented by the entry, wherein the candidate course is a member of a set of candidate courses, and wherein the course recommendation from the producing includes the candidate course (Paragraphs  [0044]- [0047]  – System 100 compares the course’s attributes to the user’s attributes and the user’s expressed preferences and assigns weights to the various criteria to come up overall relative rank of the various courses); and 
            adjusting the predictive probability of the entry from the calculating by multiplying a weight corresponding to a preconfigured value for a selected attribute in the user learning profile in a weight scheme for the user learning profile, wherein the weight scheme specifies sets of values for respective attributes in the user learning profile and respective weights corresponding to each value in for respective attributes (Paragraphs  [0044]- [0047]  – System 100 compares the course’s attributes to the user’s attributes and the user’s expressed preferences and assigns weights to the various criteria to come up overall relative rank of the various courses),  wherein the user learning profile include attributes of topic, year of completion, delivery, duration, sentiment, and life event, and wherein the weight scheme is specified for the year of completion attribute, reducing a predictive probability associated with an aged entry by use of the year of completion attribute (paragraph [0054] - user  and the weight factor can be used to identify the best fit course for the user).

                    Concerning claim 18, Massie discloses determining respective ranks for entries in the user learning profile, based on respective predictive probabilities of the entries in the user learning profile from the adjusting (paragraphs [0044]-[0047], [0054] - System 100 compares the course’s attributes to the user’s attributes and the user’s expressed preferences and assigns weights to the various criteria to come up overall relative rank of the various courses); 
            ordering the entries in the user learning profile according to the determined ranks such that the user learning profile would access the entries in order of predictive probabilities associated with respective entries  (paragraphs [0036], [0038] – System 100 creates  ordered list of courses that matches use’s preference and presents to the user); and  
           P201707019US01Page 35 of 43recording the user learning profile from the ordering as the latest user learning profile for the user (paragraph [0046] - System 100 presents courses to the user ordered according to the weighted average).  

            Concerning claim 19, Massie discloses wherein the user learning data include past education records describing aspects of one or more educational programs taken by the user, wherein the aspects include a topic, a date and duration of completion, a delivery format, and characteristics of an educational program (paragraph [0032] - user learning data includes, learning history, level of general education, and learning style).  
                
              Concerning claim 20, Massie discloses wherein the user personal data include calendar records describing schedules and events of the user in the past and in the future, social media postings, and 

Conclusion                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADU NIGUSSIE ABEBE whose telephone number is (571)272-0067.  The examiner can normally be reached on Monday- Friday 1:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571)272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALINA D. BLAISE/Primary Examiner, Art Unit 3715